Citation Nr: 9905118	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for a 
residuals of a right elbow dislocation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO) which 
denied, inter alia, a compensable rating for a right elbow 
disability.  In December 1997, the Board remanded this matter 
for additional development of the evidence.

In its December 1997 remand, the Board noted that the veteran 
had raised the issue of service connection for a right index 
finger disability, claimed as secondary to his service-
connected right elbow disability.  As the RO had not yet 
adjudicated the matter, the Board referred the issue to the 
RO for initial consideration.  A review of the record shows 
that the RO has not yet adjudicated this issue.  Inasmuch the 
claim of service connection for a right index finger 
disability is not inextricably intertwined with the issue now 
before the Board on appeal, it is again referred to the RO 
for initial consideration.

The Board also notes that by November 1996 rating decision, 
the RO denied the veteran's claims of service connection for 
a cervical spine disability and right shoulder tendonitis, 
also claimed as secondary to his right elbow disability.  In 
December 1996, the veteran submitted a Notice of Disagreement 
with this decision.  However, it does not appear that the RO 
has issued a Statement of the Case as required by 38 C.F.R. 
§§ 19.26, 19.29 (1998).  As such, this matter is addressed 
below in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right elbow disability is manifested by 
subjective complaints of pain and loss of functional ability; 
objective clinical findings include very slight limitation of 
motion, with no objective evidence of pain on motion, 
ankylosis, joint fracture with cubitus varus or valgus 
deformity, impairment of the radius or ulna, X-ray evidence 
of arthritis, or limitation of functional ability.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right elbow dislocation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a, Diagnostic Codes 5206, 5207, 5212 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in January 
1964, he was treated for a dislocated right elbow.  
Subsequent service medical records show that on X-ray 
examination in July 1965, small bony flakes consistent with 
an old injury were observed.  Following his separation from 
service, the veteran underwent VA medical examination in June 
1966.  On examination, he complained of right elbow pain and 
stated that he was unable to lift heavy objects.  Objective 
examination showed no deformity or muscle atrophy, full range 
of motion, and excellent grip strength.  The veteran was 
noted to be right handed.  X-ray examination showed a small 
calcified deposit anterior to the distal end of the humerus, 
but no other abnormality.

Based on the foregoing evidence, by December 1966 rating 
decision, the RO granted service connection for residuals of 
a right elbow dislocation and assigned a noncompensable 
rating thereto pursuant to Diagnostic Code 5212 (pertaining 
to impairment of the radius).  This noncompensable rating has 
remained in effect to the present day.


In November 1993, the veteran filed a claim for an increased 
rating for his right elbow disability.  In support of his 
claim, he submitted a March 1994 letter from his private 
physician who indicated that the veteran had been seen for 
complaints of right elbow pain, which he stated had been 
present for the "past years."  The physician indicated that 
X-ray examination conducted in February 1993 had shown a 
tear-drop shaped calcification superior to the greater 
tuberosity compatible with calcific bursitis.  A subsequent 
X-ray examination in March 1994 was interpreted as showing a 
small calcification opacity anterior to the humeral ulnar 
joint, likely an old post-traumatic injury, possibly a small 
avulsed fracture fragment.

A June 1993 private Neurological Medical Report shows that 
the veteran was treated from February to June 1993 in 
connection with a low back disability which he sustained in 
an on-the-job accident.  The report indicates that the 
veteran's low back disability was severe and prevented him 
from engaging in work-related physical activities.  Pertinent 
neurological findings showed no motor deficit in the right 
upper extremity.  

On VA orthopedic examination in June 1994, the veteran again 
reported pain in the right elbow.  Physical examination of 
the right elbow showed tenderness to palpation on the right 
medial and lateral epicondyle, right olecranon bursa, and 
right triceps tendon.  There was no swelling, deformity, or 
lateral instability of the right elbow.  Range of motion of 
the right elbow showed flexion to 111 degrees and extension 
to zero degrees.  The diagnoses included right elbow 
contracture, right elbow dislocation by history, right elbow 
medial and lateral epicondylitis, right triceps tendinitis, 
and right olecranon bursitis.

By September 1994 rating decision, the RO denied a 
compensable evaluation for the veteran's right elbow 
disability.  The veteran duly appealed the RO's determination 
and in March 1995, he testified at a hearing in support of 
his claim.  


At his hearing, he stated that he had "terrible" pain in 
his right elbow which radiated to his arm and head.  He 
claimed that he had no grip strength and had fallen several 
times as a result of his elbow disability because he was 
unable to hold himself with his right arm.  He also stated 
that his elbow often became swollen and that he took several 
medications for right elbow pain, including Tylenol, Aspirin, 
and Darvocet.  

The veteran was afforded a second personal hearing in January 
1996 at which he testified that he had stopped working due to 
headaches.  The veteran subsequently indicated that he had 
been awarded Social Security disability benefits due to his 
low back disability and dizziness.  He also stated that his 
right elbow continued to bother him in that he experienced 
pain radiating to his shoulder.  He stated that he was unable 
to lift heavy objects due to his right elbow disability.  

VA outpatient treatment records for the period of April 1995 
to October 1997 show that the veteran was treated during this 
period for several disabilities, including disabilities of 
the cervical spine, low back, right shoulder, right finger, 
and right elbow.  In May 1995, he was seen for right elbow, 
forearm, and shoulder pain.  He described his pain as 
stabbing, and indicated that he had weakness in the right 
wrist, as well as swelling and cramps in the right forearm 
muscles.  Objective examination showed no evidence of muscle 
atrophy, gross deformity, swelling, or evidence of trauma.  
The veteran had full range of motion of the right elbow, 
shoulder, and radial ulnar joint and right wrist.  The 
assessments included right shoulder chronic bursitis probably 
secondary to degenerative joint disease, and elbow fracture 
with chronic right lateral epicondylitis.  The 
recommendations included a tennis elbow strap.

In August 1995, an initial physical therapy assessment was 
performed for the veteran's right elbow and shoulder pain.  
He had full range of motion of the elbow and shoulder with no 
loss of strength, sensation, and no evidence of atrophy.  The 
veteran was unable to make a fist with his right hand due to 
a right second finger disability.  Exercises were prescribed.  
In September 1995, the veteran reported decreased pain in his 
right elbow and indicated that he could perform activities 
with his elbow.  Physical examination showed full range of 
right elbow motion, with no notation of pain on motion.  
Motor strength was normal and sensation was intact.  

The assessments included "tennis elbow."  On X-ray 
examination of the right elbow in October 1996, there was no 
evidence of fracture, dislocation or effusion.  A bony chip 
density was observed on the distal humerus area with 
sclerotic margins, suggesting an old fracture.  In November 
1995, he again sought treatment for right elbow pain.  
Physical examination showed full range of motion of the right 
elbow with no locking.  The assessment was degenerative joint 
disease of the right elbow.  

In January 1996, the veteran underwent surgery for ankylosis 
of the right second finger.  He subsequently underwent 
physical therapy in the hand surgery clinic.  These records 
show no complaints or findings pertaining to the right elbow.  
In February 1996, a history of right tennis elbow was noted; 
however, the veteran registered no current complaints 
regarding the right elbow.  In April 1996, the veteran was 
seen in connection with his complaints of cervical pain and 
headaches.  A history of tennis elbow was again noted, 
although no current right elbow complaints were noted.  The 
assessment was cervical pain, most likely secondary to 
degenerative changes.  

An April 1996 physical therapy note shows that the veteran 
had no further functional limitation with the right hand.  In 
January 1997, he was seen for right shoulder pain; the 
assessment was degenerative joint disease, bursitis of the 
right shoulder.  No complaints or findings pertaining to the 
right elbow were recorded.  In September 1997, he sought 
treatment for severe cervical pain radiating to the 
shoulders.  No complaints or findings pertaining to the right 
elbow were recorded.  

On most recent VA orthopedic examination in May 1998, the 
veteran reported a history of a right elbow fracture in 1954 
and indicated that he currently experienced severe pain on 
the right posterior elbow with radiation to the arm, 
shoulders, and "brain."  He reported that he took Parafon 
Forte and Motrin daily and that he received temporary pain 
relief from such medications, as well as balsam.  The veteran 
indicated that his pain increased with use and that he was 
unable "to do anything" due to his disability.  The veteran 
denied episodes of dislocations and recurrent subluxation.  

Objective examination showed range of motion to be 115 
degrees of flexion and 15 degrees of extension.  The veteran 
denied pain on motion and the examiner indicated that there 
was no objective evidence of painful motion on all movement 
of the right elbow.  In addition, he indicated that there was 
no evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, guarding, 
crepitation, or muscle atrophy.  Muscle strength was normal 
and there was no ankylosis, bony abnormalities, or 
constitutional signs of inflammation of the right elbow.  X-
ray examination showed a bone fragment projecting in the soft 
tissues anterior to the proximal ulna.  The examiner reviewed 
the results of the X-ray examination and noted that there was 
no evidence of arthritis on X-ray, although there was 
evidence of a post-traumatic bone fragment in the soft 
tissues, not in the joint.  He concluded that the veteran had 
a functional right elbow with no functional impairment, no 
pain, no atrophy, no instability and functional range of 
motion.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The U.S. Court of Veterans Appeals (Court) has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Disabilities of the elbow and forearm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  The 
veteran's right elbow disability has been evaluated by the RO 
as zero percent disabling under Diagnostic Code 5212, as 
being analogous to impairment of the radius from nonunion or 
malunion.

Under Diagnostic Code 5212, a 10 percent evaluation is 
assigned for malunion of the radius with bad alignment; a 20 
percent evaluation is assigned for nonunion in the upper half 
of the radius; and a 30 percent rating is assigned for 
nonunion in the lower half of the radius with false movement 
and no loss of bone substance or deformity, when the 
disability affects the major extremity.  

Under Diagnostic Code 5205, ankylosis of the major elbow 
warrants a minimum 40 percent rating.  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).

Flexion of the major forearm limited to 110 degrees warrants 
a zero percent evaluation.  Flexion of the minor forearm 
limited to 100 degrees warrants a 10 percent evaluation and 
flexion of the minor forearm limited to 70 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (1998).  

Extension of the major forearm limited to 45 or 60 degrees 
warrants a 10 percent evaluation and extension of the minor 
forearm limited to 75 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

When flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Where there is evidence of elbow joint fracture with marked 
cubitus varus or valgus deformity or with an ununited 
fracture of the head of the radius, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  





Where the evidence shows nonunion of the radius and ulna of 
the major extremity with flail false joint, a 50 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5210.

Where there is evidence of impairment of supination and 
pronation, a 10 percent rating may be assigned if supination 
is limited to 30 degrees or less.  A 20 percent rating is 
warranted when any of the following is shown:  Limited 
pronation marked by loss of motion beyond the last quarter of 
an arc, with the affected hand not approaching full 
pronation; or, the affected hand is fixed near the middle of 
the arc or moderate pronation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213.

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (1998).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis 

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected right elbow 
disability is well-grounded within the meaning of 38 U.S.C.A. 
5107.  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In this case, the veteran's assertions concerning the 
severity of his service-connected disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in December 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran an 
additional VA orthopedic examination.  

A review of the record indicates that the development 
requested by the Board in its December 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA outpatient 
treatment records pertaining to the veteran and by December 
1997 letter, the RO afforded him the opportunity to identify 
additional treatment records which were pertinent to his 
claim.  

The record also shows that the RO scheduled (and the veteran 
attended) a VA orthopedic examination in May 1998.  The 
report of the examination is thorough and responsive to all 
the Board's December 1997 remand questions (such as 
functional loss).  The examination report indicates that the 
claims folder was "carefully reviewed" by the examiner in 
conjunction with his examination of the veteran.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds 
that the development completed in this case is in full 
compliance with the Board's remand instructions.  Stegall, 
supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

As set forth above, the veteran's disability has been rated 
by analogy under Diagnostic Code 5212.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  In the instant case, the 
Board finds  that Diagnostic Codes 5206 and 5207 are the more 
appropriate Diagnostic Codes for the evaluation of the 
veteran's disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

This finding is based on medical evidence showing that the 
veteran's right elbow disability symptoms consist primarily 
of limited motion and subjective pain, with no evidence of 
impairment of the radius due to nonunion or malunion, as 
provided for in Diagnostic Code 5212.  

Thus, the Board finds that Diagnostic Codes 5206 and 5207 are 
most appropriate in this case, given the functions affected, 
the anatomical location, and the symptomatology.  38 C.F.R. § 
4.20 (1998).  

Based on a careful review of the record, however, the Board 
concludes that there is no basis to assign a compensable 
rating for the veteran's right elbow disability under 
Diagnostic Codes 5206, 5207, or any other potentially 
applicable Diagnostic Code.  First, considering the range of 
motion studies in the record, the veteran's right elbow 
disability does not meet the criteria for a compensable 
rating for limitation of forearm extension or flexion 
(Diagnostic Codes 5206, 5207, and 5208).  

Moreover, there is no evidence of right elbow ankylosis 
(Diagnostic Code 5205), joint fracture with cubitus varus or 
valgus deformity (Diagnostic Code 5209), impairment of the 
radius or ulna due to nonunion or malunion (Diagnostic Codes 
5210, 5211, and 5212), or impairment of supination and 
pronation (Diagnostic Code 5213).  

It is also noted that there is no evidence of arthritis of 
the right elbow which is established by X-ray.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  While one VA outpatient 
treatment record contains a notation of degenerative joint 
disease of the elbow, there is no associated X-ray.  
Moreover, on most recent X-ray examination in May 1998, the 
examiner affirmatively stated that there was no evidence of 
right elbow arthritis on X-ray.

The Board has also carefully considered the evidence of 
record in conjunction with the factors enumerated under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  After such consideration, 
however, the Board concludes that the level of disability 
resulting from the veteran's right elbow disability does not 
warrant a compensable evaluation.  While the veteran has 
complained of "terrible pain" and states that he is unable 
to work or lift heavy objects, such complaints are not 
confirmed by the objective medical evidence of record which 
indicates that the veteran suffers no consequential 
functional limitation due to his right elbow disability.  

For example, on most recent VA medical examination in May 
1998, there was no objective evidence of painful motion of 
the right elbow, no evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, 
guarding, crepitation, muscle atrophy or weakness.  The 
examiner concluded that the veteran had no functional 
impairment of the right elbow.  The Board has considered the 
other evidence of record, including the findings of 
tenderness on palpation of the right elbow noted on the June 
1994 VA medical examination, but finds that such findings do 
not warrant a compensable evaluation.  Thus, functional 
limitation due to pain or other factors such as to warrant a 
compensable rating is not shown.  38 C.F.R. §§ 4.40, 4.45, 
4.59. 

Additionally, the Board notes that although the veteran has 
complained of pain (and other symptoms) in his right hand, 
neck, head, and shoulders, a separate evaluation for these 
symptoms is not warranted, as there is no current medical 
evidence that they are due to service-connected disease or 
injury.  See also  38 C.F.R. § 4.14.

An extraschedular evaluation with regard to the veteran's 
service-connected right elbow disability has also been 
considered.  In this case, however, the Board finds that 
there is no evidence of record showing marked interference 
with employment or frequent periods of hospitalization due to 
the veteran's service-connected right elbow disability to 
warrant an extraschedular compensable evaluation.  First, it 
is noted that the veteran has never been hospitalized for 
treatment of his right elbow disability.  Nor is it shown 
that this disorder markedly interferes with employment.  
While the veteran has claimed as much, the record shows that 
any unemployability which may exist has not been attributed 
to his service-connected disability of the right elbow.  
There is no objective evidence that his right elbow 
disability, in and of itself, markedly interferes with his 
employment.  Thus, the criteria for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met. 


ORDER

Entitlement to a compensable evaluation for a right elbow 
disability is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted in the introduction portion of this 
decision, it appears that the veteran has filed a timely 
Notice of Disagreement with the November 1996 rating decision 
denying service connection for a cervical spine disability 
and right shoulder tendonitis.

Where there has been an initial RO adjudication of a claim 
and a Notice of Disagreement as to its denial, the claimant 
is entitled to a Statement of the Case, and the RO's failure 
to issue a Statement of the Case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 
(1995).

Accordingly, in order to afford the veteran due process of 
law, the Board is remanding the case to the RO for further 
action as follows:

The RO should issue a Statement of the 
Case pertaining to the November 1997 
rating decision denying service 
connection for a cervical spine 
disability and right shoulder tendonitis.  

The veteran is advised that the Board will not thereafter 
consider this issue unless he submits a timely substantive 
appeal.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

